EXHIBIT 10.13 ACQUISITION AGREEMENT This Acquisition Agreement (the “Agreement”) is being entered into by and between International Aerospace Enterprises, Inc. a Nevada corporation (“IAE”), LifeStem International, Inc., a Nevada Corporation (“LLI”) and the shareholders of LLI that shall agree to exchange their stockholdings in accordance with the terms hereof.This Agreement shall become effective as of the latter date written in conjunction with the signatures affixed hereto (the “Effective Date”). WHEREAS, IAE is a corporation organized and existing under the laws of the State of Nevada, with its principal business office located at 7407 East Tanque Verde, Tuscon, AZ 85715, and LLI is a corporation organized and existing under the laws of the State of Nevada, with its principal business office located at 1740 W.
